                                                           U.S. IJISTRICT COURT
                                                       NORTIIERN DISTRICTOFTIDCAS
                                                                   FILED
                IN THE UNITED STATES DISTRIQT        URT
                     NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                                           CLERK, U.S. DISTRICT COURT
                                                             By·---=,..---
                                                              -  h.:puty
ANGELA REYNOLDS,                    §
                                    §
           Movant,                  §
                                    §
VS.                                 §    NO. 4:18-CV-840-A
                                    §    (NO. 4:15-CR-271-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of movant, Angela

Reynolds, under 28 U.S.C.   §   2255 to vacate, set aside, or correct

sentence. After having considered the motion, the government's

response, and pertinent parts of the record in Case No. 4:15-CR-

271-A, styled "United States of America v. Oscar Vasquez,              et

al.," the court has concluded that the motion should be denied.

                                    I.

                                Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On December 9, 2015, movant was named in a one-count

indictment charging her and others with conspiracy to possess

with intent to distribute more than 50 grams of a mixture and

substance containing a detectable amount of methamphetamine,                in
violation of 21 U.S.C.               §   846.    CR Doc. 1 60. On January 27, 2016,

movant appeared before the court with the intent to enter a plea

of guilty to the offense charged without benefit of a plea

agreement. CR Doc. 89. Movant and her attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 91. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce her to

plead guilty. Further, movant stated her understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                             ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by her guilty plea; movant was satisfied with her

counsel and had no complaints regarding her representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts existed as to her and were true. CR Doc. 298.

        The probation officer prepared a PSR that indicated that

movant's base offense level was 36 with a two-level increase for



        'The "CR Doc._" reference is to the numbe1· of the item on the docket in the underlying
criminal case, No. 4:15-CR-271-A.

                                                  2
importation from Mexico and a two-level increase for maintaining

a premises for the purpose of manufacturing or distributing a

controlled substance. CR Doc. 124, , , 33-35. She received

decreases for acceptance of responsibility, giving her a total

offense level of 37. Id. , 43. Based on a criminal history

category of VI, her guideline range was 360 month to life, but

the statutorily authorized maximum sentence was 40 years, so the

guideline term became 360-480 months. Id. , 112. Movant filed

objections to the drug quantity calculation and urged that she

should receive a below-guideline sentence. CR Doc. 207. The

probation officer prepared an addendum to the PSR, leaving the

drug quantity calculation unchanged. CR Doc. 150. Movant again

objected. CR Doc. 209. The court also allowed her to file amended

and supplemental objections. CR Doc. 210. On May 13, 2016, movant

was sentenced to a term of imprisonment of 275 months to be

followed by a four-year term of supervised release. CR Doc. 203.

Movant appealed. CR Doc. 233. Her attorney was allowed to

withdraw. CR Doc. 379. And, the judgment was affirmed. United

States v. Reynolds, 703 F. App'x 295   (5th Cir. 2017).

                               II.

                      Ground of the Motion

    Movant asserts one ground, worded as follows:    "Counsel

failed to negotiate a departure for defendants [sic] minor roll

                                3
 [sic] . " Doc. 2 1 at PageiD 3 4. As supporting facts, movant

alleges:

          Section 3B1.2's Amendment 794 provides an adjustment of
          2.3.4 levels for a defendant who playes [sic] a part in
          committing the offense that makes him or her
          •substantially less culpable than the average
          participant.• The fact that the defendant performs an
          essential or indispensable role in the criminal
          activity is not determinative. In this case the
          defendant was substantially less culpable than the
          other participants in the criminal activity and less
          [sic] asserts her eligibility under 3B1.2's amendment
          794.



                                                       III.

                                          Standards of Review

A.        28 U.S.C.          §   2255

          After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                           United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).                  A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•



          2
              The "Doc.    "reference is to the number of the item on the docket in this civil action.
          3
              The "PageiD _"reference is to the page number assigned by the court's electronic filing
system.

                                                         4
for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,   if condoned, result in a complete

miscarriage of justice.    United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558 (5th Cir. 1996).    Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."   Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

                                 5
Missouri v. Frye, 566 U.S. 133, 147 (2012). • [A) court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 u.s. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000) .

                                IV.

                             Analysis

      The reduction under USSG 3B1.2, as clarified by Amendment

794, applies to a defendant who was a minor or minimal

                                 6
participant. To receive the reduction, the defendant must be

substantially less culpable than the average participant in the

criminal activity. In order to qualify as a minor participant,

the defendant must have been peripheral to the advancement of the

illegal activity. United States v. Anchundia-Espinoza, 897 F.3d

629,   634   (5th Cir. 2018). Simply because a defendant does less

does not entitle the defendant to the reduction. One could be a

courier without being substantially less culpable than the

average participant. United States v. Castro, 843 F.3d 608, 612

(5th Cir. 2016). The burden is on the defendant to show both the

culpability of the average participant and that she was

substantially less culpable than that participant. Id. at 613.

       Movant provides no factual support for the allegation that

she was substantially less culpable than her co-conspirators. Her

conclusory allegations are insufficient to raise a constitutional

issue of ineffective assistance of counsel. Miller, 200 F.3d at

282; Green v. Johnson, 160 F.3d 1029, 1042 (5th Cir. 1998). And,

in any event, the record belies her contention. Movant's factual

resume reflects that "[i)n or after 2012, and ending on or about

May 8, 2015,    [movant)   received and distributed methamphetamine in

the Dallas/Fort Worth area."      CR Doc. 91 at 2. Further, she

"distributed ounce-sized quantities of methamphetamine to other

individuals." Id. On May 8, 2015, agents seized zip-lock baggies

                                     7
containing methamphetamine with a gross weight of approximately

47 grams from movant's bedroom. Id. A co-defendant was the

primary source of supply of methamphetamine from Mexico. That co-

defendant supplied methamphetamine to Vasquez, who distributed it

to movant and three others to distribute. CR Doc. 124 ,, 7-8.

Movant received and redistributed at least 28 ounces of

methamphetamine from the codefendant. Id. , 15. After the

codefendant returned to Mexico, movant generally received 4 or 8

ounces of methamphetamine one time per week or every other week.

Id. , 16. She also received methamphetamine from another

supplier. Id. Movant was identified in Vasquez's drug ledger and

telephone contacts. Id. , 17. Movant brokered transactions of one

pound of methamphetamine on at least four occasions. Id. , 20. In

addition, for eight months in 2014, she received and distributed

four ounces of methamphetamine on twenty occasions and received

one or two ounces of methamphetamine on four or five occasions.

Id. Any suggestion that movant played a minor role in the

conspiracy would have been frivolous. Failure to raise meritless

objections is not ineffective assistance of counsel. United

States v. Kimler, 167 F. 3d 889, 893   (5th Cir. 1999).




                                 8
                                   v.

                                  Order

       The court ORDERS that all relief sought by movant in her

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

      SIGNED December 4, 2018.




                                   9
